DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment was made, based on the Abstract, the specification and claim 22, to fix a typographical problem/ potential 35 USC 112(b) issue. 

The application has been amended as follows: 

Claim 1, line 14, “a window” was replaced by -- the window --.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Shim et al. (USPGPUB 2017/0119262) teaches a mobile phone comprises a housing with a front panel (Figs. 5-6), a sensing module (modules 340/350, Figs. 5-7) includes light emitting and receiving portions and electrode unit (elements 341, 342, 343, 352, and 352, Figs. 5A-5B and Fig. 6; oxygen saturation sensor, [0175]), and a spring ([0141]). Cho et al. (USPGPUB 2010/0222652) teaches a diagnostic sensor unit (keyboard and mobile phone, Figs. 1 and 3) comprises a housing with a front panel (Figs. 1 and 3), a sensor unit (element 1, Figs. 1 and 3) includes oximetry sensor with light sources and detectors (elements 4, 4’ and 5, Figs. 1 and 3) and electrodes (elements 7 and 7’, Figs. 1 and 3). Kranz (USPGPUB 2016/0088132) teaches a mobile phone comprises a housing (Figs. 1-2), a sensor unit (element 410, Fig. 32) includes a blood oxygenation sensor (element 923, Fig. 32) and an ECG detector (element 918, Fig. 32), a spring having a top portion (leaf spring 672. Fig. 2), wherein the spring top portion moves between two positions (Figs. 2). The prior art of record does not teach or suggest “A health monitor comprising: a spring; a spacer; a housing that comprises a front panel; a window that is optically coupled to the radiation transmission module and to the radiation reception module; wherein the spring is mechanically coupled to the housing and comprises a spring top portion; wherein the spring top portion is configured to move between (a) a first position in which a majority of the spring top portion does not exceed the front panel by more than a centimeter, and (b) a second position in which the majority of the spring top portion exceeds the front panel and is oriented to the front panel; and wherein the spacer is of millimetric height, surrounds at least a majority of a window and is positioned between the window and the spring top portion”; and “A kit comprising a health monitor and a mobile device cover; wherein the health monitor is detachably coupled to the mobile device cover; wherein the mobile device cover comprises a body to be detachably mounted on the mobile device; wherein the health monitor comprises a spring; a spacer; a housing that comprises a front panel; a window that is optically coupled to the radiation transmission module and to the radiation reception module; wherein the spring is mechanically coupled to the housing and comprises a spring top portion; wherein the spring top portion is configured to move between (a) a first position in which a majority of the spring top portion does not exceed the front panel by more than a centimeter, and (b) a second position in which the majority of the spring top portion exceeds the front panel and is oriented to the front panel; and wherein the spacer is of millimetric height, surrounds at least a majority of the window and is positioned between the window and the spring top portion”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791